DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recites the limitation "the material to be mounted" in lines 2-3 of claims 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of the art rejection below, it is assumed to be “the GaAs semiconductor device to be mounted.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as obvious over US 2009/0052490 (Maeda) in view of US 2011/0198646 (Wu), US 4,943,468 (Gordon), and US 2010/0309940 (Lee).
For claims 1 and 5, Maeda teaches a composite substrate (fig. 2, 10) for packaging a GaAs semiconductor device (fig. 2, [0055]-[0056]) and a laser diode packaging (fig. 2) comprising:
a composite substrate comprising:
 a silicon substrate (fig. 2, 11, [0043]); 
metal plating and an electrode on opposite sides of the silicon substrate (fig. 2, 14 and 16, [0042]); 
vias extending thru the silicon substrate to electrically and thermally connect the metal plating and electrode together (fig. 2, 15, [0042]); and 
a laser diode mounted on the metal plating (fig. 2, 20, [0044])
wherein the laser diode is a GaAs semiconductor device ([0055]-[0056])
Maeda does not explicitly teach the metal plating and the electrode are copper plating. Maeda does not teach the vias are copper. However, the specific material of the metal plating, the electrode and the vias is not critical to the device in Maeda. Wu teaches a submount (fig. 13, 1) for a light emitting element (fig. 13, 30) similar to the one taught by Maeda.  Wu explicitly teaches the metal plating (fig. 13, 14 and 16 on top) is  U.S. Patent ApplicationAttorney Docket No.: IL-12845copper plating ([0024], [0031] and [0033]) and the electrode on opposite side (fig. 13, 14 and 16 on bottom) of the silicon (fig. 13, 10) is copper ([0024], [0031] and [0033]). Wu further teaches the vias extending thru the silicon substrate to electrically and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copper plating and vias of Wu in the device of Maeda in order to provide a suitable material for the metal plating, electrode and vias of Maeda. The combination of Wu with Maeda results in the composite substrate of Maeda being formed as a Cu-Si-Cu substrate.
The combination of Maeda and Wu still does not teach a ratio of total thicknesses of both copper platings to the thicknesses of the silicon substrate is about 0.5 so that a coefficient of thermal expansion (CTE) of the Cu-Si-Cu substrate is substantially the same as a CTE of the GaAs semiconductor device to be mounted on the Cu-Si-Cu substrate.
However, Gordon teaches the thickness of the copper plating may be varied to alter the CTE of a composite substrate (col. 2, l. 9-11). Further, Lee teaches matching the CTE of a device with its carrier in order to reduce stress on the device ([0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable thickness of the copper platings (and thus the ratio of the copper platings to the silicon substrate including about 0.5) such that the CTE of the Cu-Si-Cu substrate is substantially the same as the CTE of a GaAs semiconductor device in order to reduce stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as obvious over US 2009/0052490 (Maeda) in view of US 2011/0198646 (Wu), US 4,943,468 (Gordon), and US 2010/0309940 (Lee), and further in view of US 6,084,895 (Kouchi).
For claims 3 and 7, the previous combination does not teach the silicon substrate has a cavity on the opposite side of the GaAs semiconductor device to be mounted/laser diode, said cavity being plated with copper. However, Kouchi does teach a Cu-Si-Cu substrate (fig. 10, 10-3-5) with a semiconductor element (fig. 10, 1) where the silicon substrate (fig. 10. 3) has a cavity (fig. 10, filled by 5) on the opposite side of the material to be mounted (fig. 10, 1), said cavity being plated with copper (fig. 10, 5, col.7, l. 37-40) in order to improve heat dissipation (col. 8, l. 18-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copper plated cavity of Kouchi in the device of the previous combination in order to improve heat dissipation.
For claims 4 and 8, the previous combination does not teach the silicon substrate has corrugations on an opposite side of the GaAs semiconductor device to be mounted/laser diode, said corrugations being plated with copper plating. However, Kouchi does teach a Cu-Si-Cu substrate (fig. 10, 10-3-5) with a semiconductor element (fig. 10, 1) where the silicon substrate (fig. 10. 3) has a corrugation (fig. 10, filled by 5) on the opposite side of and directly under the material to be mounted (fig. 10, 1), said cavity being plated with copper (fig. 10, 5, col.7, l. 37-40) in order to improve heat dissipation (col. 8, l. 18-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copper plated corrugation of Kouchi in the device of the previous combination (specifically placing a 
Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. Applicant argues that while Wu teaches a Si substrate with copper on either side, Nakatsu teaches the use of GaAs semiconductor elements, and Gordon teaches the thickness of a copper layer of an Invar-Cu or Cu-Mo-Cu system may be varied in order to match a CTE. Applicant states that none of the references teach or suggest the effectiveness of a Cu-Si-Cu substrate with copper vias connecting copper plates and having a 0.5 ratio in matching the CTE of GaAs.  Applicant states that none of the references suggest a dimensional relationship between the Cu and Si layers. 
However, the applicant’s argument addresses the references individually rather than the combination as presented in the rejection of claims 1 and 5 above. The following is a summary of the combination which was used to arrive at the Cu-Si-Cu substrate with a ratio of copper thickness to Si substrate thickness of about 0.5 proving substantially the same CTE as a GaAs device used in the rejection of claims 1 and 5 above. Maeda provides a GaAs semiconductor device (fig. 2, 20) on a composite metal-Si-metal substrate (fig. 2, 10). Wu teaches the metal may be Cu in a metal-Si-metal substrate may be copper ([0024], [0031] and [0033]).  Finally, Lee teaches matching the CTE of a device with its carrier in order to reduce stress on the device and Gordon teaches the thickness of the copper plating (and thus the ratio of the copper plating to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Carter/Primary Examiner, Art Unit 2828